ORDER

PER CURIAM.
Norman Hopkins was charged with and convicted of burglary, assault and armed criminal action. This appeal arises from the second trial of these charges and involves Hopkins’s claims that the judgment should be reversed because the trial court erred in denying his request to proceed pro se and abused its discretion by overruling his objection to the State’s closing argument.
We have reviewed the parties’ briefs and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Rule 30.25(b).